Citation Nr: 1503293	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  10-36 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with panic disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and September 2009 rating decisions of the Winston-Salem, North Carolina Regional Office (RO).  The case was certified to the Board by the RO in Columbia, South Carolina.

In October 2014, the Veteran testified at a Board video conference hearing before the undersigned.  A transcript of that proceeding is of record and has been associated with the Virtual VA electronic claims file.

The issue of entitlement to service connection for injury to the fingers, including as secondary to diabetes mellitus, was raised by the Veteran at his October 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to a rating in excess of 70 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's PTSD has manifested by severe symptoms causing occupational and social impairment with deficiencies in most areas.
CONCLUSION OF LAW

The Veteran's PTSD has met the criteria for a 70 percent evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fact that the Board is granting an increased rating of 70 percent for PTSD and remanding the remaining issues of entitlement to a rating in excess of 70 percent for PTSD and entitlement to a TDIU, discussion of the notice and assistance requirements of the Veterans Claims Assistance Act of 2000 and a detailed explanation of how VA complied with the Act is unnecessary at this time.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his PTSD warrants an initial rating higher than its currently assigned evaluation of 50 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, psychiatric impairment from PTSD is rated under the General Rating Formula for Mental Disorders.  In order to obtain a 70 percent evaluation for PTSD, a veteran must demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

At his October 2014 Board hearing, the Veteran stated that he has become estranged from his family and frightens his children, that he has had panic attacks which led to suicidal thoughts, and that he is unable to concentrate at work or perform basic occupational tasks.  The Veteran has also expressed suicidal ideation in various correspondence sent to VA.

The Veteran's VA treatment records show frequent and continuous treatment related to mental health issues and significant impairment in his ability to function socially and occupationally, including symptoms of hypervigilance, nightmares, sleep impairment, auditory hallucinations, depression, and irritability.  Most significantly, the Board finds that the records indicate numerous instances of suicidal ideation, and the Veteran has, by his own reporting, attempted suicide on at least one occasion.  In November 2011, the Veteran stated that he was considering suicide.  In March 2012, the Veteran called the suicide hotline and stated that he was feeling very suicidal.  It was also noted upon his admittance to the Big Spring domiciliary program that he was being transferred from a private hospital where he had been hospitalized for 2 weeks in January 2013 for acute suicidal ideation.  

The Veteran's VA examinations also show a history of suicidal thoughts and actions, as well as serious behavioral impairment.  At the March 2006 VA examination, he reported having frequent suicidal ideation.  At the June 2008 VA examination, he reported having tried to kill himself three years earlier.  The Veteran reported having been in many fistfights and having auditory hallucinations.  The examiner noted that the Veteran's thoughts were rambling and racing and that he had moderately impaired memory.  The April 2009 VA examiner found that the Veteran had attention disturbance, frequent panic attacks, and impaired memory.

Based on this evidence, the Board finds that the Veteran's overall level of impairment due to PTSD is most consistent with a 70 percent disability rating.  In assigning this rating, the Board finds that though not all of the rating criteria for 70 percent are satisfied, the United States Court of Appeals for Veterans Claims has held in Mauerhan v. Principi, 16 Vet App 436 (2002) that to grant an increased rating for a psychiatric disorder it was not necessary to show all listed deficiencies.  The evidence of record reflects occupational and social impairment with deficiencies in most areas.  The Veteran has severe problems with work and family relations, extreme irritability, inappropriate behavior, panic attacks, depression, and significant suicidal ideation.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board grants an initial 70 percent evaluation for PTSD.

The appellant's entitlement to an initial evaluation in excess of 70 percent for PTSD is the subject of the remand below.


ORDER

Entitlement to a 70 percent initial rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

At the Veteran's October 2014 hearing, he reported that his psychiatric symptoms have become significantly worse since his VA examination in 2011.  Additionally, while the Veteran was afforded a VA psychiatric examination in December 2013, it does not appear that the examiner had access to all of the Veteran's VA treatment records, which are primarily stored in electronic form only.  The examiner was not aware of the Veteran's significant history of suicidal ideation or his hospitalization in January 2013 for acute suicidal ideation.  The Board finds that a new VA psychiatric examination is therefore necessary to accurately take into consideration the Veteran's complete medical history and to determine the current severity of his symptoms.

Consideration of whether a temporary total compensation rating is warranted at any time during the period on appeal should also be addressed, as the Veteran was hospitalized in January 2013 for suicidal ideation and was then transferred to the Big Spring domiciliary program, where he remained until May 2013.  38 C.F.R. § 4.29 (2014) permits a temporary total compensation rating when a service-connected disability has required continuous hospital treatment for a period in excess of 21 days.  A medical opinion should be obtained on whether the Veteran's service-connected PTSD required continuous inpatient care during that period.

The Veteran has also asserted that he is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD, diabetes mellitus, and lower extremity neuropathy and therefore is entitled to a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  The Board accordingly finds that an opinion from a vocational rehabilitation specialist should be requested to provide an opinion as to whether there are substantially gainful occupations that the Veteran could perform, that are consistent with his education and occupational experience, despite his service-connected disabilities.

The Veteran's VA treatment records indicate that he was hospitalized due to suicidal ideation at River Crest Hospital in San Angelo, Texas in January 2013, but these records have not been obtained.  The record also indicates that the Veteran receives medical treatment at the Fayetteville VA Medical Center and the Hamlet Community Based Outpatient Clinic in North Carolina.  The record currently contains treatment records dating up to December 2013.  All outstanding, relevant treatment records should be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided medical and psychiatric treatment, including treatment received at River Crest Hospital in San Angelo, Texas in January 2013.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Fayetteville VA Medical Center and the Hamlet Community Based Outpatient Clinic since December 2013.  All records received should be associated with the claims file.

3.  After all additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the current severity of his PTSD.

The examiner should specifically provide a full multi-axial diagnosis.  The examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning, and should discuss the impact PTSD has on his activities of daily living, including his ability to obtain and maintain employment, and overall functional impact. 

The examiner is also asked to review the Veteran's treatment records and state whether the Veteran's stay at the Big Springs domiciliary from January 2013 to May 2013 was necessitated by his service-connected PTSD and the need for continuous inpatient care.  The examiner must discuss the report that prior to admission to the domiciliary, the Veteran was hospitalized at River Crest Hospital due to suicidal ideation.  If the examiner finds that the Veteran's stay at the domiciliary was due to other reasons, he/she should explain what those reasons are.  The claims folder, access to all records in Virtual VA and VBMS, and a copy of this remand must be provided to and reviewed by the examiner.

4.  The Veteran should then be afforded a VA social and industrial survey in order to accurately determine the impact of his service-connected disabilities alone on his ability to obtain and retain substantially gainful employment.  

The vocational rehabilitation specialist should address whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's service-connected disabilities of PTSD with panic disorder, diabetes mellitus, right and left lower extremity neuropathy, bilateral cataracts and nuclear sclerosis, and erectile dysfunction prevent substantially gainful employment consistent with his education and occupational experience.  The appellant's age MAY NOT be considered in making the determination. 

The specialist is to specifically address the Veteran's lay statements regarding his inability to work as a carpenter because his psychiatric medications and diabetes mellitus have caused him to become dizzy and even resulted in a workplace accident that caused him to cut off one of his fingers.  The claims folder, access to all records in Virtual VA and VBMS, and a copy of this remand must be provided to and reviewed by the specialist.  

5.  Then the Veteran's claims should be readjudicated.  If any benefit remains denied, the Veteran and his representative must be furnished with a supplemental statement of the case and given an opportunity to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


